Simmons, C. J.
Where a municipal ordinance declares that “ it shall be unlawful for any barber-shop to be kept, open or to do any business on the Sabbath day,” it is not a violation of such ordinance for the owner of a barbershop to open the door of his shop on the Sabbathi day, go inside, and close the door after him, being engaged, when arrested for a violation of the ordinance, in shining his own shoes. The construction given to similar words used in the Penal Code in regard to keeping open a tippling-house on the Sabbath day will not be extended to a class of houses the business conducted in which is not in itself calculated to create a nuisance or to lead to disorder or a breach of the public peace but which, on the contrary, tends to cleanliness and decency.

Judgment reversed.


All the Justices concurring, except Lumpkin, P. J., absent.